                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Erin O'Callaghan, et al.
                                            Plaintiff,
v.                                                          Case No.: 1:19−cv−06271
                                                            Honorable John J. Tharp Jr.
University of Illinois at Chicago, et al.
                                            Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 2, 2019:


        MINUTE entry before the Honorable John J. Tharp, Jr:The Court is in receipt of
defendant Paul Schewe's motion for extension of time to file answer [11]. On the Court's
own motion, the motion is noticed for presentment on 12/5/19 at 9:00 a.m. Mailed
notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
